—Appeal by defendant from a judgment of the Supreme Court, Queens County (Eiber, J., at trial; Rotker, J., at sentence), rendered June 28, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed and case remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
A review of the record compels the conclusion that the People established, beyond a reasonable doubt, defendant’s guilt of robbery in the second degree. Clearly, the jury chose not to credit defendant’s testimony that he was merely an innocent bystander to the robbery. The evidence adduced at trial was sufficient to form a reliable basis upon which the jury could find that defendant "intentionally aid[ed]” his accomplice in the commission of the robbery (Penal Law *865§ 20.00; People v Wachowicz, 22 NY2d 369). Accordingly, we will not disturb the verdict.
Defendant’s remaining contentions have been reviewed and found to be without merit or not preserved. Mangano, J. P., Gibbons, Thompson and Kunzeman, JJ., concur.